The question presented by this appeal is complex because of the vagueness and lack of clarity of the applicable law. I do not agree that the action of the county commissioners "was an exercise in futility" or a "`nullity," unless qualified by the word "alone." Defendant city of Columbus admits, in paragraph one of its answer, that "East North Broadway is a duly dedicated public thoroughfare in the city of Columbus and *Page 472 
that said thoroughfare was originally dedicated as a county road in 1891." The vacation of a county road within a municipality, by the municipality under R. C. 723.01, is an exercise of local self-government, but not to the exclusion of the power of the board of county commissioners under R. C. 5553.02, where a public way has aspects of both a city street and a county road. In other words, insofar as a public way is a city street, the county commissioners have no jurisdiction to vacate although the city council would. Insofar as the same public way is a part of the county highway system and thus a county road, city council cannot vacate, but the county commissioners can.
The Supreme Court has held that a municipal council has no power to vacate that part of a county road which lies within the municipality. Railroad Co. v. Cummins (1895), 53 Ohio St. 683. By the same reason, a board of county commissioners alone does not have the power to vacate a county road within the municipality. Instead, joint or dual action by both legislative bodies is required. This interpretation is compelled for the reason that otherwise, if a municipality and a board of county commissioners were antagonistic, a municipality could proceed to vacate by itself essential county roads within the city or, conversely, a board of county commissioners could vacate badly needed city streets within the municipality.
Single actions alone by the county commissioners cannot vacate a street within the municipality herein; therefore, the judgment must be reversed. *Page 473